Title: To Thomas Jefferson from Henry Roosen, 9 March 1801
From: Roosen, Henry
To: Jefferson, Thomas



Dear President!
March: the 9: 1801.Montgomery County. State of Pennsylvania

I wich your Ecellency may long live, in good heald allways surroundet with good Friends and no Fatterers. Some Time ago my Neighbour Benjamin Rittenhouse Esquire in formed me that he wass in tendet to write to your Eccellency I begged the Favor of him to write in my behalf lyke wyse, beggen the Precident to bestow on me a little Offices, Eqr. Rittenhouse atvised me to do it my selves, that your Ecellence wass a Gentllemen and Plain words would have moor efect by your Ecellence then hey Browing words, on this insurens I make bold to address your Ecellence beggen Humbly to bestow a little Office on me, and such a one that I can stay at home, by so doing you will faver a honest man advanset in Years, and blissing will attend your Ecellence, sertenly Sr it must appear Strange to you to be asket a Favor of a Mann you never heard his Name, but Joseph Nourse Esqr. in your City knows me, and by him your Eccellency may be in formed of my Caracter.
I have the Honour to call my self your Eccelency most Obidient Humble Servan

Henry Roosen

